Citation Nr: 1302390	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  09-27 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a brain disorder, to include depression, paranoid delusional disorder, chemical intoxication and cognitive impairment, to include as due to inservice chemical exposure.


REPRESENTATION

Appellant represented by:	Eric Gang, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a September 2010 hearing by the undersigned held by videoconference from the RO.  A transcript of that hearing is associated with the claims file.

A November 2010 Board decision denied service connection for a brain condition to include as due to inservice exposure to chemicals.  Consequent to a May 2011 Order by the Court of Appeals for Veterans Claims (Court) promulgating a Joint Motion for Remand (Joint Motion), the appeal was remanded to the Board. 

A July 1, 2011 letter notified the Veteran and his representative that they had 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's consideration of the Joint Motion's directives.  A request for a 90 day extension received in August 2011 was granted; in January 2012, October 2012, and January 2013, additional argument and evidence was received accompanied by a waiver of review by the Agency of Original Jurisdiction.

The Veteran's appeal was remanded by the Board in March 2012.  For the reasons discussed below, the appeal must again be REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In the May 2011 Joint Motion, the parties essentially agreed that it was necessary to have the Veteran examined and an opinion obtained to ascertain the etiology of the claimed condition, which was expanded to include depression, paranoid delusional disorder, chemical intoxication and cognitive impairment.  On that basis, the Board remanded the Veteran's appeal so that additional records could be obtained and a VA examination conducted.  In pertinent part, the Board remand specifically directed that the examiner 

offer an opinion as to whether it is at least as likely as not that any currently diagnosed disorder of the nature being investigated was manifested in service, or is a result of the Veteran's service or any incident therein, to include exposure to chemicals as a mechanic.  If the examiner is unable to provide the requested opinions without resort to speculation, the examiner should clearly indicate that and describe what facts or information is missing that would permit a non-speculative opinion.  

In the July 2012 VA examination report, the VA examiner indicated that the question about whether or not chemical intoxication occurred during service, and whether or not it was the cause of cognitive impairment, was outside the scope of his expertise.  Further, the examiner diagnosed delusional disorder, but stated that he could not provide an opinion concerning the nexus between the Veteran's delusional disorder and his military service without resorting to speculation, on the basis that there was insufficient data to conclude that the Veteran suffered from a delusional or similar disorder during active duty.

Unfortunately, this opinion is insufficient on two bases.  If the examiner concluded that he lacked the expertise to provide an opinion concerning the Veteran's chemical exposure and whether he had a cognitive disorder as a result, the RO should have sent the Veteran's file to another examiner of the appropriate expertise so that an opinion could be obtained.  This is especially the case as the Veteran's post-service chemical exposure in his occupational capacity as a painter is documented in the record.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Further, the examiner was specifically instructed to "describe what facts or information is missing that would permit a non-speculative opinion;" this examiner only stated that there was insufficient data on which to base a nexus opinion with resorting to speculation, not what specific data was missing.  

The Court of Appeals for Veterans Claims found in Jones v. Shinseki that simply concluding that the etiology of a disability could not be resolved, without speculation without providing a complete explanation why, was inadequate.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Even though, as the Veteran's counsel argues in his October 2012 and January 2013 letters, the Veteran has submitted a privately-obtained opinion with addendum, such a submission does not relieve VA of ensuring substantial compliance with its own remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  On this basis, an additional remand is required for compliance with the directives of the Board's March 2012 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the appeal is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with a VA examiner/s having experience in diagnosing both acquired psychiatric and cognitive disabilities, to include from chemical exposure.  The examiner/s is/are requested to please review the entire claims file, both in paper and electronic form.  After review of the record and examination of the Veteran, using whatever tests are appropriate, the examiner should state whether it is at least as likely as not that any diagnosed psychiatric or neurologic/cognitive disability is related to the Veteran's military service or any incident therein, to include chemical exposure.  The examiner should also comment as to the effect, if any, of the Veteran's post-service chemical exposure on his currently diagnosed psychiatric and/or neurologic/cognitive conditions.

The examiner should fully explain any opinion stated.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

2.  Inform the Veteran that to best assist with the adjudication of his claim, he should report for any examination that is scheduled.  Send notice to the Veteran when the examination(s) described above are scheduled; if he does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to his last known address, and indicate whether any notice sent was undeliverable.

3.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

